DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 and 12/01/2020 have been considered by the examiner.

Status of the Claims
The response and amendment filed 12/01/2020 is acknowledged.
Claims 1, 9-17, 20, 26-28 are pending.
Claims 11-17, 20 and 26-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/20/2018.
Claims 1 and 9-10 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  
Rejections Responsive to Applicant’s Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adelung, US 20140056947 and Takeda, US 6200080.
	
Adelung teaches compositions comprising a particle or particle agglomerate comprising a semiconductor surface and a plurality of polar defect sites wherein the particles are zinc oxide (Adelung, e.g., claims 1-20, 0011, Example 1).  Adelung teaches agglomerates include interconnected zinc oxide particles, i.e., composite (Adelung, e.g., example 1). Adelung teaches 
Accordingly, Adelung teaches compositions including interconnected zinc oxide nanoparticles (nanocomposites comprising interconnected zinc oxide nanoparticles) comprising polar defect sites (vacancy engineered) and having a plurality of surface defects associated with an oxygen vacancy. Adelung does not appear to teach any coating. Adelung teaches the nanoagglomerates having antibacterial and antiviral properties (Adelung, e.g., 0049). Adelung teaches pharmaceutical compositions comprising the particle agglomerates (Adelung, e.g., 0017, claim 17).  Adelung teaches compositions including creams (Adelung, e.g., 0103). 
The body of claim 1 sets forth a structurally complete composition and therefore the recitation of agrichemical in the preamble is considered to be a statement of the purpose or intended use of the composition set forth in the body of the claim. The recitation of agrichemical composition does not appear to clearly result in a structural difference when compared to the compositions as understood from Adelung. See MPEP 211.02.
Adelung teaches the particles having a tetrapod, interconnected hexagonal rod, or sea urchin structure (Adelung, e.g., 0008), but Adelung does not expressly teach the zinc oxide nanoparticles having a plate like structure.
Takeda teaches zinc oxide fine particles (Takeda, e.g., Title, Abstract). The zinc oxide particles are light semiconductors, and possess antimicrobial and antifungal activity (Takeda, e.g., c44-c45, bridging ¶). Takeda teaches zinc oxide particles having a plate like shape (Takeda, e.g., c98:example 33 and c124:48-57). The zinc particles are nanometer sized, e.g., having a major axis 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to the shape of the ZnO nanoparticles comprising oxygen vacancies as understood from Adelung according to the teachings of Takeda with a reasonable expectation of success. This modification may be viewed as the substitution of one shaped ZnO particle for another where each shape was known and used to form composite particles formed from ZnO nanoparticles. The skilled artisan would have had a reasonable expectation of success based on the fact that Adelung teaches composites formed from interconnected zinc oxide semiconductor particles having a variety of shapes, and the fact that Takeda suggests the shape of the ZnO particles is arbitrary for forming composites.
The properties recited in claims 9-10 appear to be inherent properties of the prior art because the prior art compositions include all of the structural features recited in claim 1. 
Accordingly, the subject matter of claims 1 and 9-10 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
Applicant has argued it would not have been prima facie obvious before the effective filing date of the presently claimed invention to modify tetrapod, interconnected hexagonal rod or sea urchin structure shaped ZnO nanoparticles comprising oxygen vacancies of Adelung according to the plate like shaped zinc oxide particles of Takeda. Applicant has argued this proposed 
This argument has been given full consideration. However, this is unpersuasive. It is acknowledged that Adelung claims particles or particle agglomerates having a semiconductor surface and a plurality of polar defect sites, wherein the surface to volume ratio of the particle or particle is larger than that of a spherical particle of the same volume. Adelung teaches particles or particle agglomerates may be of the snowflake type, having for example the shape of tetrapods, interconnected hexagonal rods, or sea urchins capped with nanoscopic filopodia-like structures (Adelung, e.g., 0008). Adelung teaches such forms exhibit high surface to volume ratios for a unit volume leading to advantageous functional properties such as efficient viral particle binding (Adelung, e.g., 0055). While the surface to volume ratio is important for viral particle binding, the particular shape of the nanoparticles interconnected with each other does not appear to be critical. Adelung teaches particles effective to trap viruses may have a shape of interconnected hexagonal rods. Takeda teaches compound particles having on their surface a cluster of thin plate like zinc oxide crystals with their tip projecting outward (Takeda, e.g., c42:40-43, and c43-c44, bridging ¶). Comparing the overall shape of the particles disclosed in each reference, the general shape appears to be the same, the difference being the interconnected shape of the zinc oxide in Adelung is a rod while in Takeda the interconnected shape is a plate. Compare embodiment with what appears to be rods found in fig. 1d of Adelung (left) with an embodiment with what appears to be plates found in Takeda Fig. 4 (right)


    PNG
    media_image1.png
    256
    213
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    321
    225
    media_image2.png
    Greyscale

The particles appear to be generally similar in shape with the difference being spikes vs plates.
Given the similarities in the protrusions, it appears to be the case that particles containing interconnected plates as understood from Takeda will have the feature of a surface to volume ratio larger than that of a spherical particle of the same volume identified in Adelung as effective for trapping viral particles. In this vein, Takeda teaches the particles are characterized by having an uneven surface and a large surface area (Takeda, e.g., c77:41-42). 
Consequently, it appears from the prior art that modifying Adelung to have interconnected plate like shaped ZnO particles would result in a particle which is capable of trapping a virus since the particle will still have a surface to volume ratio larger than that of a spherical particle of the same volume. Therefore, the skilled artisan would have had a reasonable expectation that composite particles comprising interconnected plate like zinc oxide particles would be effective . 

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Murad, US 20020054918 in view of Adelung, US 20140056947 and Takeda, US 6200080.

Murad teaches pharmaceutical compositions including hydrogen peroxide in an amount of 0.01-6%, e.g., 0.05-4%, or 0.1-1% by weight which are effective for cleansing without irritation (Murad, e.g., 0030, claims 1-2). Compositions may be in gel form (Murad, e.g., 0060, 0062, claim 8). Compositions may include antibacterial agent and/or antiviral agent in an amount ranging from about 0.1 to 1.5%, e.g., 0.1 to 1.2%, e.g., 0.3-1% by weight (Murad, e.g., 0042). Murad exemplifies a composition including the combination of zinc oxide, 0.3 wt%, sodium hydroxide, 0.1 wt%, and hydrogen peroxide, 1.5 wt%. Murad teaches sodium hydroxide may be added to adjust pH, e.g., see 0069, part F added as needed to obtain desired pH. 
While Murad teaches the composition including zinc oxide and the composition including an antimicrobial/antibacterial agent, Murad does not expressly teach the composition including a vacancy engineered (VE)-ZnO nanocomposite including a plurality of interconnected VE-ZnO nanoparticles having a plurality of surface defects associated with an oxygen vacancy.
This defect is cured by the teachings of Adelung. 
Adelung teaches compositions comprising a particle or particle agglomerate comprising a semiconductor surface and a plurality of polar defect sites wherein the particles are zinc oxide (Adelung, e.g., claims 1-20, 0011, Example 1).  Adelung teaches agglomerates include interconnected zinc oxide particles, i.e., composite (Adelung, e.g., example 1). Adelung teaches 
Accordingly, Adelung teaches compositions including interconnected zinc oxide nanoparticles (nanocomposites comprising interconnected zinc oxide nanoparticles) comprising polar defect sites (vacancy engineered) and having a plurality of surface defects associated with an oxygen vacancy. Adelung does not appear to teach any coating. Adelung teaches the nanoagglomerates having antibacterial and antiviral properties (Adelung, e.g., 0049). Adelung teaches pharmaceutical compositions comprising the particle agglomerates (Adelung, e.g., 0017, claim 17).  Adelung teaches compositions including creams (Adelung, e.g., 0103). 
With respect to the limitation of a gel matrix, the specification indicates a gel matrix, i.e., 
"Gel matrix" or "Nanogel matrix" refers to amorphous gel like substance that is formed by the interconnection of vacancy engineered crystalline zinc oxide nanoparticles (e.g., about 3 to 8 nm) to one another. In an embodiment, the amorphous gel matrix has no ordered (e.g., defined) structure. In an embodiment, the vacancy engineered zinc oxide nanoparticles are interconnected covalently (e.g., through --Zn--O--Zn-- bonds), physically associated via Van der Waal forces, and/or through ionic interactions. See specification pg. 8, fourth full ¶.
	When the term “gel matrix” is read in light of the specification, a composition comprising the interconnected nanoparticle zinc oxide semiconductor particles comprising oxygen vacancy defects on the surface as understood from Adelung appears to meet the limitation of a gel matrix and wherein the VE-ZnO nanocomposite is disposed in a gel matrix because each of the features 
	It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Murad and Adelung to arrive at a composition as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to modify a composition as understood from Murad with zinc oxide semiconductor particles comprising interconnected zinc oxide nanoparticles and having a plurality of oxygen vacancies on the surface thereof in order to fulfill the antibacterial agent embodiments suggested by Murad with the additional expectation of improving the antiviral properties of the composition. This may be viewed as the use of known material based upon art recognized suitability for its intended use. Alternatively, this modification may be viewed as the use of a known technique to improve similar compositions in the same way. The skilled artisan would have had a reasonable expectation of success because Murad suggests the compositions including zinc oxide and because Adelung expressly suggests the zinc oxide semiconductor particles comprising interconnected zinc oxide nanoparticles and having a plurality of oxygen vacancies on the surface thereof have antibacterial and antiviral properties when employed in pharmaceutical compositions.
	In the alternative, starting from Adelung, it would have been obvious to modify a pharmaceutical composition comprising interconnected zinc oxide nanoparticles and having a plurality of oxygen vacancies on the surface thereof as understood from Adelung according to the teachings of Murad to arrive at a composition as claimed with a reasonable expectation of success. The skilled artisan would have been motivated to include hydrogen peroxide in an amount effective to arrive at a pharmaceutical composition effective for cleansing skin as suggested in Murad. The skilled artisan would have had a reasonable expectation of success because Murad 
	The teachings of Murad and Adelung do not expressly teach wherein the interconnected ZnO nanoparticles have a plate like shape. While Adelung teaches the particles having a tetrapod, interconnected hexagonal rod, or sea urchin structure (Adelung, e.g., 0008), Adelung does not expressly teach the zinc oxide nanoparticles having a plate like structure.
Takeda teaches zinc oxide fine particles (Takeda, e.g., Title, Abstract). The zinc oxide particles are light semiconductors, and possess antimicrobial and antifungal activity (Takeda, e.g., c44-c45, bridging ¶). Takeda teaches zinc oxide particles having a plate like shape (Takeda, e.g., c98:example 33 and c124:48-57). The zinc particles are nanometer sized, e.g., having a major axis of from 5 to 1000 nm.  Takeda teaches plate shaped ZnO particles were known alternatives for rods, cylinder, cubic or pyramidal shapes (Takeda, e.g., c53:31-41). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to the shape of the ZnO nanoparticles comprising oxygen vacancies in a composition as understood from Murad and Adelung according to the teachings of Takeda with a reasonable expectation of success. This modification may be viewed as the substitution of one shaped ZnO particle for another where each shape was known and used to form composite particles formed from ZnO nanoparticles. The skilled artisan would have had a reasonable expectation of success based on the fact that Adelung teaches composites formed from interconnected zinc oxide semiconductor particles having a variety of shapes, and the fact that Takeda suggests the shape of the ZnO particles is arbitrary for forming composites.
	
E. coli and S. aureus (Murad, e.g., examples 6-7).
	Applicable to claim 10, compositions suggested by the combined teachings of Murad, Adelung and Takeda appear to be capable of the intended use suggested by claim 10. Claim 10 does not require any particular amount of the composition of claim 1 and Adelung suggests the ZnO containing compositions exhibit a concentration dependent toxicity to cells (Adelung, e.g., 0080 and 0090).
	Accordingly, the subject matter of claims 1 and 9-10 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 
 
Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
	Applicant has argued the proposed modification of particles known from Adelung by employing interconnected plate like structured zinc oxide nanoparticles as suggested in Takeda would render the particles incapable of trapping a virus as desired in Adelung since the particles would no longer have the surface to volume ratio required by Adelung to trap viral particles. Applicant has argued the proposed combination of the teachings of Murad in view of Adelung and Takeda fails to establish a prima facie case of obviousness for the subject matter of claims 1 and 9-10. 
Adelung, US 20140056947 and Takeda, US 6200080 it appears to be the case that the substitution of plate like zinc oxide particles for rod or spike shaped zinc oxide particles would have reasonably been expected to be able to trap viral particles since the interconnected plate like particles would result in a composite particle having a surface to volume ratio greater than a similarly sized sphere due to the surface features of the interconnected plate like zinc particles projecting from the surface.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                


/SUSAN T TRAN/Primary Examiner, Art Unit 1615